







Exhibit 10.8


Current Director Fee Arrangements


Directors of Great Southern Bancorp, Inc. ("Bancorp") receive a monthly fee of
$1,500 per regular monthly meeting attended, which is the only compensation paid
to directors by Bancorp, except for stock options which may be granted in the
discretion of the Board of Directors under Bancorp's 2018 Omnibus Incentive
Plan. Directors of Great Southern Bank receive a monthly fee of $3,000 per
regular monthly meeting attended. The directors of Bancorp and the directors of
the Bank are the same individuals. The directors of Bancorp and its subsidiaries
serving on the Audit Committee are paid a fee of $300 per meeting attended,
except for the chairman of the Audit Committee, who is paid a fee of $350 per
meeting attended.  Director Brown serves on the Bank’s Compliance Committee and
is paid a fee of $300 per meeting attended.  The directors of Bancorp and its
subsidiaries are not reimbursed for their costs incurred in attending Board and
committee meetings.





